REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 21 October 2021 are persuasive. The following limitations in independent claim 1 including: “identifying, by a database migrator executing on one or more processors, for a plurality of clients, a first database accessible by the plurality of clients, the first database including a first data object maintained in accordance with a first schema; generating, by the database migrator, a second database for storing the first data object onto the second database in a second schema; receiving, by the database migrator prior to converting the first data object from the first schema to the second schema, a write operation from a client of the plurality of clients to store a second data object onto the first database; determining, by the database migrator, that the write operation to the first database is received subsequent to generation of the second database to which the plurality of clients are to be migrated; storing, by the database migrator, onto the second database in accordance with the second schema instead of onto the first database in accordance with the first schema, the second data object responsive to determining that the write operation is received subsequent to the generation of the second database” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claim 11 is also allowed based on having similar limitations to claim 1. The dependent claims are allowed at least based on their dependency from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168